Title: James Madison to A. G. Gano and others, 25 March 1835
From: Madison, James
To: Gano, A. G.


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Mar. 25. 35
                            
                        
                        
                        
                        I have recd. fellow Citizens your letter of the 13th. inst: inviting me "to a Celebration by the Native
                            Citizens of Ohio, of the anniversary of her first settlement in 1788"
                        Having now reached my 85th. year and being otherwise enfeebled by much indisposition, I am necessarily
                            deprived of the pleasure of accepting the invitation. I am not the less sensible however of what I owe to the kind spirit
                            and flattering terms in which it is offered. Under circumstances permitting me to join in the festive scene, I should,
                            besides the gratification of making my acknowledgements in person, have that also of visiting a highly interesting portion
                            of our Country which would be new to me, and of witnessing the natural, social, & political advantages which are
                            attracting so much admiration. Taking into view the enterprize which planted the germ of a flourishing State in a savage
                            Wilderness; the rapidity of its growth under the nurturing protection of the Federal Councils; the variety and value of
                            the improvements already spread over it at the age of less than half a Century, and the prospect of an expanding
                            prosperity of which it has sufficient pledges, Ohio, may be justly regarded, with every congratulation, as a monument of
                            the happy agency of the free Institutions which characterize the political system of the U. States I pray you to accept,
                            with my cordial respects the assurance of my best wishes.
                        
                        
                            
                                J. M
                            
                        
                    